sentencing range for attempted lewdness since 1997 is 2 to 20 years in
                prison, see 1997 Nev. Stat., ch. 455, §5, at 1722; 1997 Nev. Stat., ch. 314, §
                2, at 1178, and appellant stipulated to the 8-to-20-year sentence in his
                guilty plea agreement. To the extent that he challenged the validity of his
                guilty plea, such a challenge is outside the narrow scope of claims
                permissible in a motion to correct an illegal sentence.    See Edwards, 112
                Nev. at 708, 918 P.2d at 324. Therefore, without considering the merits of
                that claim, we conclude that the district court did not err in denying the
                motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                 aft.oz,
                                                    Hardesty




                                                                                     J.




                cc: Hon. James M. Bixler, District Judge
                     Frederick Vonseydewitz
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1941A 400